Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
Applicant’s amendment to claim 1-12 has been considered. Claim 12 has been cancelled and a new claim 13 has been added.
Claim Objections
Claims 1-11, and 13 are objected to because of the following informalities:  
Regarding claim 1, the word order in the phrase, “cutting the wafer stack to obtain a chip stack along a scribe line located among the plurality of chips”, is unclear with regard to the subject intended for the clause “along a scribe line”. It is suggested that the wording be re-ordered to, “cutting the wafer stack along a scribe line located among the plurality of chips to obtain a chip stack”.
Regarding claim 3, in the last line, the phrase, “to another of the plurality wafers” appears to lack a word. The phrase “to another of the plurality of wafers” is suggested as a replacement.
Regarding claim 8, the phrase, “between every two adjacent one of the chips” does not agree as to number.  The phrase “between every two adjacent ones of the chips” or “between every adjacent two of the chips” are suggested as possible replacements.
Regarding claim 13, the word, “bounding” appears to be a misspelling. It should be written as “bonding”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the objection(s) as indicated above, set forth in this Office action.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See ¶0003 and ¶0004 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816